         Case 1:16-cv-11949-LTS Document 112 Filed 02/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_______________________________________________
                                                )
DARNELL E. WILLIAMS and YESSENIA M.             )
TAVARES,                                        )
                                                )
                      Plaintiffs,               )
                                                )
v.                                              )                    C.A. No. 16-11949-LTS
                                                )
ELISABETH DEVOS, in her official capacity as    )
Secretary of Education,                         )
                                                )
                      Defendant.                )
_______________________________________________ )

                   NOTICE OF SETTLEMENT AND JOINT MOTION
                  TO STAY THE COURT’S FEBRUARY 6, 2019 ORDER

       Plaintiffs, Darnell E. Williams and Yessenia M. Tavares (“Plaintiffs”), and the

Defendant, Elisabeth DeVos, in her official capacity as Secretary of Education (“Defendant”)

(together, the “parties”) hereby report to the Court that they have reached a settlement in

principle. The parties require additional time to finalize the terms of the settlement and execute a

settlement agreement. For this reason, the parties jointly request that the Court stay its February

6, 2019 Order (Document No. 108) requiring the Secretary to render a decision and report to the

Court on or before March 18, 2019. The parties intend to file a Stipulation of Dismissal with

Prejudice once they have executed a settlement agreement, not later than 90 days from today.




                                                 1
         Case 1:16-cv-11949-LTS Document 112 Filed 02/26/19 Page 2 of 2




 Respectfully submitted,                             Respectfully submitted,

 DARNELL WILLIAMS and YESSENIA                       DEFENDANT ELISABETH DEVOS, in her
 TAVERAS,                                            official capacity as Secretary of Education,

 By their attorneys,                                 By her attorneys,

                                                     ANDREW E. LELLING
                                                     United States Attorney

 By: /s/ Eileen M. Connor (by JPD)                   By: Jessica P. Driscoll
 Toby R. Merrill, BBO No. 601071                     Jessica P. Driscoll, BBO No. 655394
 Deanne B. Loonin, BBO No. 668231                    Assistant United States Attorney
 Eileen M. Connor, BBO No. 569184                    United States Attorney’s Office
 Legal Services Center of Harvard Law School         John Joseph Moakley U.S. Courthouse
 122 Boylston Street                                 1 Courthouse Way, Suite 9200
 Jamaica Plain, MA 02130                             Boston, MA 02210
 (617) 522-3003                                      (617) 748-3398
                                                     Jessica.Driscoll@usdoj.gov

 Dated: February 26, 2019                            Dated: February 26, 2019


                                 CERTIFICATE OF SERVICE

        I, Jessica P. Driscoll, Assistant United States Attorney, hereby certify that this document
filed through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants by First Class Mail.

                                                       Jessica P. Driscoll
                                                       Jessica P. Driscoll
Dated: February 26, 2019                               Assistant United States Attorney




                                                 2
